                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    EMON V. HOLLINS,

                              Plaintiff,
         v.                                                               ORDER

    LT. WALLER, C.O. OLIG, C.O. SWINGEN,                               17-cv-757-jdp
    C.O. STANDISH, and J. MUENCHOW,

                              Defendants.


        Plaintiff Emon V. Hollins, appearing pro se, alleges that defendant prison officials

violated his rights by keeping him in an unsanitary cell smelling strongly of feces and urine.

Defendants have filed a motion to stay the case pending defendant Todd Olig’s return from

active duty in the Army National Guard. Dkt. 28. They have attached a declaration from a

Department of Corrections human resources employee stating that Olig’s deployment will

prevent him from participating in the case. Dkt. 29. Hollins opposed the request, stating that

counsel has been able to litigate the action thus far, and it appears that Olig would be back in

time for the May 2019 trial. Dkt. 32.1

        Defendants do not cite any authority for their motion. Perhaps they are making it under

the Servicemembers Civil Relief Act, 50 U.S.C. § 3901 et seq., but there are relatively stringent

requirements that the defendant must fulfill before I am required to stay the case under the

act.




1
 Hollins followed with a letter stating that the Waupun Correctional Institution librarian did
not submit his brief opposing the motion. But this court received it on December 13, the same
day Hollins dated his brief.
       50 U.S.C. § 3932(b)(2) states:

              An application for a stay under paragraph (1) shall include the
              following:

              (A) A letter or other communication setting forth facts stating the
              manner in which current military duty requirements materially
              affect the servicemember's ability to appear and stating a date
              when the servicemember will be available to appear.

              (B) A letter or other communication from the servicemember's
              commanding officer stating that the servicemember's current
              military duty prevents appearance and that military leave is not
              authorized for the servicemember at the time of the letter.

Defendants’ current motion does not meet this standard.

       Alternatively, I retain the inherent authority to manage the schedules in litigation before

me. But defendants have waited until only a couple of weeks before dispositive motions are

due to raise this problem, and they do not explain how Olig’s presence is necessary to file a

summary judgment motion, prepare pretrial materials, or respond to discovery. Hollins says

that defendants have responded to all of his discovery requests.

       I will give defendants a short time to supplement their motion if they so choose. If they

do not, I will deny the motion and the case will continue on its current schedule.




                                               2
                                         ORDER

         IT IS ORDERED that defendants may have until January 2, 2019, to respond to this

order.

         Entered December 20, 2018.

                                          BY THE COURT:

                                          /s/
                                          ________________________________________
                                          JAMES D. PETERSON
                                          District Judge




                                             3
